Fourth Court of Appeals
                                  San Antonio, Texas
                                       January 18, 2018

                                     No. 04-16-00701-CR

                                      Matthew JOINER,
                                          Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                  From the 186th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014CR10594
                         Honorable Jefferson Moore, Judge Presiding


                                        ORDER
        Appellant has filed a pro se motion for to abate appeal and a pro se motion for leave to
file a second supplemental brief. Appellant is represented by appointed counsel on appeal. In
Texas, appellants do not have a right to hybrid representation. Rudd v. State, 616 S.W.2d 623,
625 (Tex. Crim. App. 1981). Therefore, appellant’s motions are DENIED.


                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of January, 2018.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court